 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   LEWIS MUSCAT,                            Case No. EDCV 19-02020 JVS (RAO)
12                       Plaintiff,
13          v.                                ORDER ACCEPTING REPORT
                                              AND RECOMMENDATION OF
14   CALIFORNIA DEPARTMENT OF                 UNITED STATES MAGISTRATE
     CORRECTION AND                           JUDGE
15   REHABILITATION, et al.,
16                       Defendants.
17

18         Pursuant to 28 U.S.C. § 636, the Court has reviewed Plaintiff’s Second
19   Amended Complaint, the Report and Recommendation of United States Magistrate
20   Judge (“Report”), Plaintiff’s Objections to the Report (“Objections”), and all of the
21   other records and files herein. Further, the Court has made a de novo determination
22   of those portions of the Report to which Plaintiff has objected. The Court is not
23   persuaded by Plaintiff’s Objections and hereby accepts and adopts the Magistrate
24   Judge’s findings, conclusions, and recommendations.
25         ///
26         ///
27         ///
28         ///
 1        Accordingly, IT IS ORDERED that this action is DISMISSED with prejudice.
 2

 3

 4

 5
     DATED: January 30, 2020           ___________________________________
                                       JAMES V. SELNA
 6                                     UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          2
